DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Regarding claim 12, the Spec does not describe that the value is indicative of the time correlation, rather, the value is the value of the GVF or volume of gas bubbles (which is correlated in the LUT with the time correlation, however, the “value” as claimed in claim 7, is the value indicative of a volume of gas bubbles in the fluid).
The examiner suggests changing “indicative of the time correlation” in claim 12 to “indicative of a volume of gas bubbles in the fluid.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation “the value indicative of the time correlation.”  There is insufficient antecedent basis for this limitation in the claim (rather, claim 7, from which claim 12 depends through claim 11 sets forth “a value indicative of a volume of gas bubbles in the fluid”).
The examiner suggests changing “indicative of the time correlation” in claim 12 to “indicative of a volume of gas bubbles in the fluid.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 14-15, 20, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. 2012/0055239) in view of Wagner (U.S. Pub. 2002/0124661).

Regarding claims 1, 7, and 15, Sinha discloses (Figs. 1-13) a non-transitory computer-readable storage device 32 [0037] storing machine instructions [0037]-[0038] which, when executed by one or more central processing unit (CPU) cores (either the DSP 42, or the connected computer 44: [0037]-[0038]; re: claim 7 – the integrated circuit having the CPUs 32/42/44: [0037]-[0038]), causes the one or more CPU cores to:
cause a first ultrasonic transducer 12a (see pars. [0035] and [0040]) to generate ultrasonic signals into a fluid moving in a pipe [0040] and the first 12a or a second ultrasonic transducer 12b to receive the ultrasonic signals from the fluid [0040];
determine a set of amplitudes (as shown in Figs. 3-6 and 13A-D) based on the received ultrasonic signals (see pars. [0032], [0048], [0065]; and the y axis of Figs. 3-6 and 13A-D);
compute a time correlation (correlation meaning a relationship between amplitude and time; i.e. the time measurement/time difference: [0043]; and the amplitudes are measured in the time domain: see Figs. 4 and 13A-D) of the set of amplitudes [0043];
determine, based on the time correlation of the set of amplitudes, a value indicative of a volume of gas bubbles in the fluid (see pars. [0011], [0060], and [0065]: par. [0065] establishes that the volume of gas bubble is dependent on frequency, which is expressed in Hz, or 1/s, a time dependent/related variable).
Sinha does not disclose that the ultrasonic signals are reflected by a reflector.
Wagner discloses that the ultrasonic signals are reflected by a reflector 7 (see pars. [0049], [0059], [0066]; and Figs. 2-4).
Since the art recognizes that Wagner’s reflected ultrasonic signal is an equivalent of Sinha’s direct transmitter/receiver (see Wagner: [0002]), and known for the same purpose of measuring the flow and other properties of a fluid in a conduit via an ultrasonic signal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device so that the ultrasonic signals are reflected by a reflector, as taught by Wagner.  See MPEP 2144.06(II).
The apparatus of Sinha in view of Wagner, as applied above in the rejection of claims 1 and 7, would perform the method and meet the limitations of claim 15.

Regarding claims 6, 14, and 20, Sinha discloses (Figs. 1-10) the machine instructions cause the one or more CPU cores to determine a flowrate of the fluid (see pars. [0011] and [0059]-[0060]).

Regarding claims 24, 26, and 28, Sinha discloses (Figs. 1-10) the machine instructions to determine the set of amplitudes (as shown in Figs. 2-5) comprise machine instructions to determine a set of peak amplitudes (as shown in Figs. 2-5)  by determining a peak amplitude for each pulse train received by the first ultrasonic transducer or by the second ultrasonic transducer (as shown in Figs. 3 and 4: peak amplitude on the y-axis), and wherein the machine instructions to compute the time correlation comprise machine instructions to compute the time correlation of the set of peak amplitudes (i.e. the relationship between amplitude and time: Figs. 2 and 4 show time dependency; [0044]: time of flight determined from aplitude signal).

Regarding claims 25 and 27, Sinha discloses (Figs. 1-10) the machine instructions to compute the time correlation comprise machine instructions to compute a relationship between the set of amplitudes and each measurement offset (i.e. an offset of 1 means each successive measurement: see Figs. 2-5 and par. [0044] – each peak is numbered).

Claims 3, 8, 11-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. 2012/0055239) in view of Wagner (U.S. Pub. 2002/0124661), and further in view of Hurmuzlu et al. (U.S. Pub. 2009/0025460).

Regarding claims 3, 8, and 21, Sinha’s modified device/method is applied as above, and discloses a value indicative of a time correlation (time, time of flight: [0040]).
Sinha does not disclose the machine instructions cause the one or more CPU cores to: compute a standard deviation of the set of amplitudes; and determine, based on the time correlation and further based on the standard deviation, the value indicative of the volume of gas bubbles in the fluid.
Hurmuzlu discloses the machine instructions cause the one or more CPU cores [0010] to: compute a standard deviation of the set of amplitudes [0099] (and see Table 5, following par [0099]); and determine, based on the time correlation and further based on the standard deviation (see pars. [0056] and [0097]-[0099]), the value indicative of the volume of gas bubbles in the fluid (i.e. gas bubble volume/GVF: see pars. [0097], [0099], [0103], and [0121]-[0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device/method so that the machine instructions cause the one or more CPU cores to: compute a standard deviation of the set of amplitudes; and determine, based on the time correlation and further based on the standard deviation, the value indicative of the volume of gas bubbles in the fluid, as taught by Hurmuzlu.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.   See MPEP 2143(I)(A).

Regarding claims 11-12, Sinha is applied as above, but does not disclose a lookup table (LUT) configured to map time correlation values with gas volume values; and the one or more CPU cores are configured to determine the value indicative of a volume of gas bubbles in the fluid using the LUT.
Hurmuzlu discloses a lookup table (LUT) configured to map time correlation values (i.e. the amplitude, correlates with time per Sinha) with gas volume values (see Table 6 following par. [0100]); and the one or more CPU cores are configured to determine the value indicative of a volume of gas bubbles in the fluid using the LUT [0099]-[0100].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device to include a lookup table (LUT) configured to map time correlation values with gas volume values; and the one or more CPU cores are configured to determine the value indicative of a volume of gas bubbles in the fluid using the LUT, as taught by Hurmuzlu.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.   See MPEP 2143(I)(A).




Allowable Subject Matter
Claims 4, 10, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08-16-2022 have been fully considered but they are not persuasive.  Applicant argues that the “time correlation of the set of amplitudes” corresponds to the cross-correlation 68 described in Sinha, however, the examiner is using a braoder definition of “correlation.”  The word correlation means that there is some sort of relationship or dependence between the two variables (amplitude and time).  Sinha discloses such a correlation by disclosing computing a time correlation (i.e. the time measurement/time difference: [0043]; and the amplitudes are measured in the time domain: see Figs. 4 and 13A-D) of the set of amplitudes [0043]; and determining, based on the time correlation of the set of amplitudes, a value indicative of a volume of gas bubbles in the fluid (see pars. [0011], [0060], and [0065]: par. [0065] establishes that the volume of gas bubble is dependent on frequency, which is expressed in Hz, or 1/s, a time dependent/related variable).  Under this definition of correlation, Sinha meets the claim language.
Applicant also argues that Sinha does not describe determining a volume of gas bubbles based on any correlation value.  However, Sinha establishes (in pars. [0012] and [0065]) that the volume of gas bubble can be found using the strength of the Doppler signal (amplitude); and again, the Doppler signal is correlated with time (as shown in Figs. 2-5), and since is it a frequency, which is expressed in Hz (i.e. 1/s, a time dependent/related variable).
For at least these reasons, the previous rejection is maintained and is made Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852